Appeal by defendant from: (1) a judgment of the Supreme Court, Queens County, rendered February 3, 1976, convicting him of arson in the third degree, conspiracy in the second degree and criminal solicitation in the second degree, upon a jury verdict, and imposing consecutive sentences; and (2) (by permission) an order of the same court, dated December 17, 1976, which, after a hearing, denied his motion to vacate the judgment. Order affirmed. Judgment modified, on the law, by deleting therefrom the provision that the sentences shall be served consecutively and substituting therefor a provision that the sentences shall run concurrently. As so modified, judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances, the imposition of consecutive sentences was improper (see Penal Law, § 70.25, subd 2; People ex rel. Maurer v Jackson, 2 NY2d 259; People v Christman, 23 NY2d 429). Mollen, P. J., Titone, Suozzi and Rabin, JJ., concur.